Citation Nr: 1716889	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to higher ratings for degenerative arthritis of the thoracolumbar spine, evaluated as 10 percent prior to June 10, 2016, and 20 percent from that date for orthopedic manifestations as well as related left and right lower extremity radiculopathy, rated, respectively, 20 percent from July 26, 2012, and 10 percent from June 10, 2016.  


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent  


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1969 to November 1973, in the Army from July 1974 to July 1977, and again in the Air Force from October 1981 to October 1994.  

This matter comes before the Board of Veteran's Appeals (Board) from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada.  This rating decision granted an increased rating for degenerative arthritis of the thoracolumbar spine from 0 percent to 10 percent (effective July 20, 2010, the date of claim).  A February 2013 rating decision granted a separate 10 percent rating for left lower extremity radiculopathy from July 26, 2012.  The Veteran disagreed also with that rating, and in an October 2013 rating decision a higher rating, to 20 percent, was granted, effective from July 26, 2012, for left lower extremity radiculopathy.  While the RO described this as a full grant of the benefit sought and the Board declined to take jurisdiction of this issue in its prior Remand, the Board now believes this issue is an aspect of the increased rating claim on appeal and has recharacterized the issue on appeal accordingly. 

In September 2014 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  Thereafter, in an August 2016 rating decision, the rating for degenerative changes of the thoracolumbar spine was increased, to 20 percent, effective June 10, 2016, and a separate 10 percent rating was assigned for right lower extremity radiculopathy, also effective June 10, 2016.

The Board notes that recent correspondence to the Veteran and his representative, to the last addresses of record, has been returned as undeliverable.  The RO has made efforts to locate the Veteran which have so far been unsuccessful.  Accordingly, the Board will proceed with the claim on appeal.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again. 

Regarding the Veteran's claim for a higher rating for his lumbar spine disability, the Board must consider this case in light of the Court of Appeals for Veterans Claims (Court) decision, Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, the case is REMANDED for the following action:

1. Please obtain all outstanding records of VA and non-VA treatment.

2. Thereafter, please arrange for VA examinations to evaluate the nature and severity of his service-connected degenerative arthritis of the thoracolumbar spine and his associated left and right lower extremity radiculopathy:

a. The examiner is requested to provide all pertinent orthopedic and neurological manifestations and symptomatology of the service-connected lumbar spine disabilities; and
b. Please test the Veteran's range of motion in active motion, passive motion, and, if possible, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, it should be clearly explained as to why; and 
c. Please describe in detail the functional limitations caused by the lumbosacral spine disability with bilateral radiculopathy as they may relate to the Veteran's ability to function in a work setting and to perform work tasks.

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

3. Finally, please readjudicate the claim, to include readjudication of the radiculopathy ratings of the left and right lower extremities.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

